DAWKINS, District Judge.
In each of the above suits plaintiffs sue upon a policy of group insurance, alleging that the same was issued to the “Gulf Oil Corporation of Pennsylvania, and its subsidiary companies, which said policy was delivered to the said Gulf Oil Corporation of Pennsylvania and its subsidiaries.” In addition to claiming the face amounts of the certificates issued to the plaintiffs, they demand certain penalties under Act No. 310 of the Louisiana Legislature of 1910, including “double the amount due under the terms of said policy and said certificate, together with reasonable attorneys’ fees, to be determined by the court.”
Defendant has moved to strike out the demands for penalties on the ground that there is nothing in the petition to show that the master policy was a Louisiana contract or was made to have effect in this state. Plaintiffs allege that the said policy is in the hands of the Gulf Oil Corporation of Pennsylvania or its sub*241sidiaries; that they were and are employees of the Gulf Refining Company of Louisiana, a Louisiana corporation, subsidiary, but nowhere does it appear in the petition that the policy contract was made in Louisiana, or to have effect here, in so far as its provisions between the contracting parties, the insured and the insurer, are concerned. The certificates issued to these plaintiffs do not constitute the contracts. Austin v. Metropolitan Life Insurance Co. (La.App.) 142 So. 337. The issuance of a certificate to a citizen of this state did not make the policy a Louisiana contract. Connecticut General Life Insurance Company v. Speer, 185 Ark. 615, 48 S.W.(2d) 553. The Louisiana statute cannot have any extraterritorial effect.
My conclusion is that the petition fails to allege facts which bring the policy under the provisions of the Louisiana law, and the motions to strike should be sustained.
Proper decree should be presented.